Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on September 20, 2022 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 102 rejection is withdrawn.
Applicant’s arguments with respect to the 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20190370500) in view of Kalifkivayi et al. (US Pub. 20140032263).

Referring to claim 1, Lee discloses a computer-implemented method for storing data for a listing, the method comprising: 
identifying a first set of data and a second set of data... [fig. 1A; pars. 22-24; encrypted credit data and organization information]; 
storing each element of the first set of data in a data block file on a distributed file system, the data block file having an address on the distributed file system [fig. 1A; pars. 22-24; the encrypted credit data is stored in a distributed file system at an address on the distributed file system (e.g., Address 1)]; 
creating an object data block on a blockchain separate from the distributed file system [fig. 1A; pars. 22-24; a smart contract is stored as a block within a blockchain separate from the distributed file system], the object data block including the second set of data and the address on the distributed file system for each element of the first set of data [fig. 1A; pars. 22-24; the smart contract includes the organization information and the address of the encrypted credit data on the distributed file system]; and 
committing the object data block to the blockchain [fig. 1A; pars. 22-24; the smart contract is stored on the blockchain].
	Lee does not appear to explicitly disclose that the first set of data and the second set of data are in a listing.
	However, Kalikiavayi discloses that the first set of data and the second set of data are in a listing [figs. 3 and 11; pars. 43 and 47; a URI-Content Instance comprises a product listing, attributes of which are identified in a Parse Result; both the URI-Content Instance and the Parse Result are stored in a distributed file system].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data storage taught by Lee so that the distributed file system stores product listings as taught by Kalikiavayi. The motivation for doing so would have been to securely provide access to product listing information [Lee, par. 13].

Referring to claim 2, Kalikiavayi discloses where: the first set of data comprises one or more of a graphical element, promotional text, image data or video data for the listing [fig. 11; pars. 39 and 43; the URI-Content Instance is a type of content, and content comprises text, graphics, still and video images, audio, and graphical arrangements]. Lee discloses the second set of data comprises one or more of an identifier for the listing, an identifier of an owner of the listing, a price, a description of goods or services, terms of a sale, parties to the sale, date of the sale, a sales platform identifier, a payment status, a date of shipping and a confirmation of delivery [fig. 1A; pars. 22-24; note the organization information].

Referring to claim 3, Kalikivayi discloses where the first and second sets of data are differentiated by one or more of a data definition for the listing and an algorithmic analysis of the listing [par. 44; a Parse Map is used to convert the URI Content Instance into the Parse Result].

Referring to claim 4, Kalikivayi discloses where the distributed file system can delete the data block files for the first set of data [par. 73; the URI Content Instance may be deleted].

Referring to claim 8, see at least the rejection for claim 1. Lee further discloses a distributed application architecture system for storing a data object [fig. 1A,  network of nodes with access to blockchain and distributed file system], the system comprising: one or more processors; and one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to perform a method [fig. 3; par. 84; device 200 comprises processor 320 and memory 330 that stores instructions for use by processor 320].

Referring to claim 9, see the rejection for claim 2.
Referring to claim 10, see the rejection for claim 3.
Referring to claim 11, see the rejection for claim 4.

Referring to claim 15, see at least the rejection for claim 1. Lee further discloses one or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors [fig. 3; par. 84; device 200 comprises processor 320 and memory 330 that stores instructions for use by processor 320], cause the processors to execute a method for storing a data object in a distributed application architecture [fig. 1A, network of nodes with access to blockchain and distributed file system].
Referring to claim 16, see the rejection for claim 2.
Referring to claim 17, see the rejection for claim 3.
Referring to claim 18, see the rejection for claim 4.

Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kalifkivayi in view of Beecham et al. (US Pub. 20190318117).
Referring to claim 5, Lee discloses where the method includes: responsive to a request for the listing from a requestor, retrieving the object data block for the listing from the blockchain; for each element of the first set of data, obtaining the data block file for the element using the address on the distributed file system in the object data block; obtaining the second set of data from the object data block [fig. 4; pars. 94-96; a second node accesses the encrypted credit data using a storage identifier (i.e., the address stored in the smart contract) to identify a storage location of the encrypted credit data in the distributed file system].
Lee and Kalikivayi do not appear to explicitly disclose reassembling the listing from the first and second sets of data to create a reassembled listing; and returning the reassembled listing to the requestor.
However, Beecham discloses reassembling the listing from the first and second sets of data to create a reassembled listing; and returning the reassembled listing to the requestor [abstract; pars. 46 and 52; a lower trust database and a higher-trust database each store a portion of data, with pointers therebetween stored in one or both of the databases; in response to an access request, the portions of data are retrieved from the lower trust database and the high-trust database and merged before being presented].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data storage taught by the combination of Lee and Kalikiavayi so that distributed data is merged as taught by Beecham. The motivation for doing so would have been to abstract away the blockchain from an application or user [Beecham, par. 46].

Referring to claim 6, Kalikiavayi discloses where: the first set of data includes one or more graphical elements in the distributed file system [fig. 11; pars. 39 and 43; the URI-Content Instance is a type of content, and content comprises text, graphics, still and video images, audio, and graphical arrangements]. Beecham discloses the method includes processing the reassembled listing for display of the listing [par. 52; note the presenting of the merged portions of data].

Referring to claim 7, Lee discloses where: the method includes storing metadata for the listing in the object data block [fig. 1A; pars. 22-24; note the smart contract]. Beecham discloses the step of processing the reassembled listing for display of the listing comprises processing the reassembled listing for display of the listing utilizing the metadata in the object data block [par. 52; note the presenting of the merged portions of data].

Referring to claim 12, see the rejection for claim 5.
Referring to claim 13, see the rejection for claim 6.

Referring to claim 14, see at least the rejection for claim 1. Beecham further discloses that the stored metadata is XML metadata [par. 49; note storing of XML documents].

Referring to claim 19, see the rejection for claim 5.
Referring to claim 20, see the rejections for claims 6 and 7.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157